Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims should be carefully reviewed and edited to conform with current US practice.
 	In claim 1 it is not clear if “a disease-resistant SNP marker” as set forth in the preamble of the claim is the same as “a SNP locus according to a DNA peak profile” as recited in step (2) of the claim.  This inconsistency makes it unclear how or if the claim accomplishes the goal of the method set forth in the preamble to detect a “disease-resistant SNP marker” since it is not clear if the claim requires detecting a SNP marker or merely an area (i.e. locus) where such a marker may be present. 
 	In claim 1 it is not clear what it means for a primer to be “for amplifying a disease-resistant SNP locus according to an IL-6 gDNA sequence containing an intron of the Siniperca chautsi IL-6 gene.”  It is first unclear what it means for the locus to be “according to” a sequence, and second it is unclear if the primer must be designed such that it will function to amplify an intron.  This is particularly unclear since the final clause of the claim refers to the cDNA of the gene, which presumably has no introns. 
 	In claim 1 it is not clear the metes and bounds of “amplifying the Siniperca chuatsi IL-6 gene” because it is not clear if this intends to require that the entire gene is amplified or if methods for amplifying fragments or portions of the gene are intended.  Furthermore, it is not clear what is “the…gene”- the mRNA or the genomic DNA.  The claim refers to “the…gene” and this implies that there is a singular entity that is “the gene” but it is not clear from the context of the claim what is intended as “the gene.”   This is even more unclear when the claim refers in the last phrase that “the..gene” has a cDNA sequence, which would not exist in a natural sample.  It is not clear if the “amplifying” in step (1) is meant to amplify gDNA or cDNA.  
In claim 1 the recitation “finding out SNPs loci” appears to require “finding out” or identifying multiple SNP loci (due to the plural) but then the later part of the clause recites determining “a SNP locus” and it’s not clear how the “finding out” and the “determining” are related to one another.  Furthermore, it is not clear what it means to “find” out SNP loci.  The claim only requires amplifying a single amplification product, but a SNP is a variation within a population and so it is not clear what is required to “find” the loci.  And finally, it is unclear what is meant by determining a SNP locus “according to a DNA peak profile” since the claim does not previously recite or require any method step that would inherently result in a “DNA peak profile.”  
Claim 2 is indefinite when it requires that “the IL-6 gDNA sequence is obtained by designing and amplifying a specific primer” because it is not clear how amplifying “a specific primer” would result in obtaining an IL-6 gDNA sequence.  Furthermore, it is not clear if the limitation is attempting to require amplifying all or a portion of the IL-6 gDNA or if the limitation is describing how to obtain sequence information.  Finally, the final clause of the claim “and the IL-6 gDNA sequence having a nucleotide sequence shown in SEQ ID NO:  2” is disconnected from the rest of the claim and incomplete, rendering the claim further indefinite. 
Claim 3 is indefinite because it recites “the specific primer is” and then two different SEQ ID NO:  are recited, and it is not clear which is “the specific primer.”  There is no conjunction between the two primers.  It is not clear if “the specific primer” is intended to be one of the two primers or if “the specific primer” should be referring to a primer pair and the primer pair comprises both of the recited primers.  
Claim 4 is indefinite because it recites “the primer…is” and then two different SEQ ID NO:  are recited, and it is not clear which is “the…primer.”  There is no conjunction between the two primers.  It is not clear if “the primer for amplifying” is intended to be one of the two primers or if “the specific primer” should be referring to a primer pair and the primer pair comprises both of the recited primers.  
Claim 5 is indefinite because it requires performing multiple sequence alignment on “the sequencing results” but claim 1 does not require generating more than one sequence, and so it is not clear what sequences are aligned in the “multiple sequence alignment.”   
Claim 5 contains the trademark/trade name “DNAMAN” and “Chromas.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe software programs and, accordingly, the identification/description is indefinite.
Claim 5 is further indefinite when it refers to “DNA sequencing chromatogram” because the claim does not previously recite or require producing such a chromatogram, and producing a chromatogram is not inherent to every method of sequencing.  
Claim 6 defines the SNP marker, but it is not clear if the body of the claim actually requires detecting any particular nucleotide content or sequencing a portion that overlaps with this sequence since the only mention of “the SNP marker” is in the preamble of claim 1, and “the SNP marker” is not mentioned in the body of the claim.  




	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural law without significantly more. 
The claim(s) recite(s) abstract ideas of “designing a primer,” “finding out SNPs loci relevant to virus disease resistance”, and “determining a SNP locus according to a DNA peak profile.”  Each of these are steps that could be carried out in the mind by reviewing data and/ or include observation, evaluation and judgement.  For example, “designing a primer” or “designing…a specific primer” is a mental process that involves reviewing sequence data, evaluating different potential primer binding sites and making a judgement to select a primer binding site.  The limitation “finding out SNPs loci relevant to virus disease resistance” encompasses mental process of comparing sequencing results and identifying a SNP that segregates with virus resistance.  The limitation “determining a SNP locus according a DNA peak profile” involves comparing different DNA traces, as exemplified in the specification at p. 12 and also Figures 6, 7, and 8.  It is evident that the analysis involved to determine a SNP according to a profile can be carried out by making observation and judgement of the images in the figures.  
Claim 5 additionally recites a step of multiple sequence alignment and a step of observing a sequencing chromatogram, which are an additional mental processes that could be performed in the human mind and includes a step of comparing sequences to one another.  Although the claim recites that these are done with a computer program, the courts have not distinguished between claims that recited mental processes performed by humans and claims that recite mental processes performed on a computer (MPEP 2104.04(a)(2)(III)).  
The claims describe the relationship between a SNP or SNPs in SEQ ID NO:  1 and virus disease resistance.  This sets forth a natural relationship between SNP and the trait of “viral disease resistance” and this sort of relationship has been recognized as a natural law.   Claim 6 more specifically sets forth the identity of a disease resistant SNP position as well as the relationship between particular alleles and disease resistance.  
Thus, the claims set forth judicial exceptions that may be identified as abstract ideas and also a natural law.  
   The judicial exceptions are not integrated into a practical application.  The only steps in the claim that are in addition to the judicial exception are amplifying the Siniperca chuatsi IL-6 gene to obtain and amplification product and sequencing the amplification product. These steps do not improve the functioning of a computer or other technology, they do not apply or use the exceptions to effect treatment or prophylaxis of a disease or medical condition, they don’t apply the exceptions with the use of a particular machine, effect transformation or reduction of a particular article to a different state or thing or apply the exceptions in any other meaningful way.  The direction to use primers to amplify a product is a mere statement to “apply” the judicial exception, and the amplifying and sequencing are presolution steps relative to the finding out SNP and determining a SNP locus according to a DNA peak profile. 
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps in addition to the judicial exceptions, namely amplifying and sequencing were processes that were routinely carried out in the prior art at the time of the invention.  For example, see Nam et al., Li  et al. (2016), and Li et al. (2012) all cited in the IDS, each of which demonstrates steps of amplifying and sequencing fragments of genes.  
 	Claims 3 and 4 are not rejected.  The claims are indefinite, but appear to require at least one of the primers consisting of SEQ ID NO:  12 or SEQ ID NO:  13, or SEQ ID NO: 14 or SEQ ID NO:  15, respectively.  In so far as one of these is required, methods which employ a primer consisting of one of these primers amount to more than the judicial exceptions because the use of a primer consisting of one of these sequences is a specific limitation other than what was well-understood, routine, conventional activity in the field at the time of the invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The scope of the claim encompasses a detection method for any disease resistant SNP marker of a Siniperca chuatsi IL-6 gene.  The claims are generic to the structure of the marker and also the virus for which it is “relevant.”  
	The specification does not provide any particular definition for the term “disease-resistant SNP marker.”  The ordinary meaning of the term “SNP” is a is a variation at a single position in a DNA sequence among individuals.  Although a particular SNP may not cause a disorder, some SNP are associated with certain diseases.  Here, a “disease resistant SNP marker” is thus interpreted to be a position that is known to be variable among S. chuatsi, and that the variability is associated with disease resistance.  See  “SNP” as defined in Scitable by nature Education, 2014.  In view of the ordinary meaning for “SNP,”  the claims are drawn to method for detection of naturally occurring molecules that are within the IL-6 gene of Siniperca chuatsi and are also associated with viral disease resistance.  
 	Within the scope of the claim a single polymorphic position is disclosed, namely at position 1744 of SEQ ID NO:  2, where the “T” allele results in susceptibility to infectious spleen and kidney necrosis virus (ISKNV).  Thus, the specification describes the complete structure of only one species in the claimed genus. The specification does not describe other members of the genus by complete or partial structure, or physical and/or chemical characteristics.
 	The specification does not describe other members of the genus by structure, or physical and/or chemical characteristics. Common structural attributes of the species in the genus are not described. All members of the genus have the same function, i.e., they are all associated with viral disease resistance, but no correlation between naturally occurring allelic structures and their common coding function is disclosed.  
The specification demonstrates that there is no way to predict the structure of a polymorphic marker associated with resistance to a virus that exists in nature, the marker must be determined empirically.
	The specification does not provide any evidence of possession of additional polymorphic markers for predicting resistance to ISKNV, nor does the specification disclose any polymorphic markers for predicting resistance to other viruses. There is no description of the additional polymorphic sites that exist in nature, and there is no description of how the structure of SEQ ID NO: 2 relates to the structure of any other alleles associated with viral disease resistance. The general knowledge in the art concerning alleles does not provide any indication of how the structure of one allele is representative of unknown polymorphic structures.
	 The nature of SNP is that they are variant structures, and in the present state of the art, the structure of one SNP does not provide guidance to the existence or structure of other SNP. In other words, the existence and structure of other SNP are not predictable from the one species of SNP described.  One of skill in the art would conclude that applicant was not in possession of the claimed genus because a description of only one member of this genus is not representative of the species in the genus and is insufficient to support the claim.
Prior Art
The claims are free of the prior art at least because the prior art does not teach or suggest any determining a SNP locus according to a DNA peak profile that is a disease-resistant SNP marker within the S. chuatsi IL-6 gene.  Instant SEQ ID NO:  1 and SEQ ID NO:  2 are novel sequences in this application, as is the SNP disclosed in Figure 5.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634